Citation Nr: 0507744	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-00 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of right eye esotropia and amblyopia.  

2.  Entitlement to service connection for a low back 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1976 to 
March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of 1999 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California which denied the veteran's application to reopen 
previously denied claims of service connection for a right 
eye disability and for a low back disability.  A July 2003 
decision by the Board reopened these issues based on the 
receipt of new and material evidence, and remanded to the RO 
in order that the veteran be afforded VA medical 
examinations.


FINDINGS OF FACT

1.  The veteran entered military service with congenital or 
developmental right eye esotropia.

2.  The veteran's pre-existing esotropia was not aggravated 
during active military service.

3.  The veteran does not have a back disability attributable 
to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have postoperative residuals of 
right eye esotropia and amblyopia that are the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran claims that his current eye difficulties are 
related to surgery performed by a military physician while he 
was in service, and should, therefore, be service connected.  
He also claims that his current low back pain is related to 
incidents which occurred while serving in the military.

The veteran's service medical records (SMRs) show that in 
March 1976 he gave a history that when he was approximately 
10 years old, he was told that his right eye turned out and 
that glasses could help.  In a September 1976 optometry 
clinic questionnaire completed by the veteran, he gave a 
history of trauma to the right eye when hit by a bat about 
two years previously (about 1974).  The records also reflect 
that in March 1979 the veteran was treated after complaining 
of an eye problem for the previous two years.  At that time, 
he stated that his right eye was "being pulled" or deviated 
outward.  He indicated that he wore glasses.  The assessment 
was right eye muscle strain.  According to the records, in 
June 1979, the veteran was hospitalized and underwent a right 
lateral rectus recession.  At that time he was diagnosed with 
intermittent exotropia and right eye amblyopia.  The 
veteran's separation examination, dated in March 1988, shows 
that, at that time, the veteran indicated that he wore 
glasses.  The veteran's eyes were clinically evaluated as 
normal.  

In regard to the veteran's claimed low back disability, the 
veteran's SMRs show that in November 1978 he was treated 
after complaining of pain in his lumbar region.  At that time 
he stated he had recently fallen on his back.  The diagnosis 
was back strain.  The records also reflect that in June 1979 
the veteran was treated after complaining of intermittent 
back pain for several months.  The assessment was low back 
pain secondary to poor posture.  According to the records, in 
August 1987 the veteran was treated after complaining of mid-
back pain for the previous week.  The veteran noted that he 
had been having pain "off and on" for the last year and a 
half.  He reported that he fell and hurt his back 
approximately eight days earlier.  The assessment was 
possible thoracic muscle strain/pull.  The records further 
show that in September 1987 the veteran underwent follow-up 
treatment, and was diagnosed with a resolving thoracic muscle 
strain.  The veteran's separation examination, dated in March 
1988, shows that the veteran's spine and other 
musculoskeletal system were clinically evaluated as normal.  

In July 1999, the RO received private medical records from 
the Children's Associated Medical Group, dated from March to 
June 1999, and private medical records from Drs. L.L. and 
E.L., dated from April 1994 to July 1999.  The records from 
the Children's Associated Medical Group include a private 
medical statement from C.S., M.D., dated on March 18, 1999.  
In the statement, Dr. C.S. reported that the veteran had 
complaints of horizontal, binocular diplopia and headache 
associated with a large angle right exotropia.  Dr. C.S. 
noted the veteran's strabismus surgery in 1979, and indicated 
that, at present, the veteran's visual acuity was 20/40 in 
his right eye and 20/20 in his left eye.  Internal ocular 
structures were unremarkable except for conjunctival scars 
consistent with pervious strabismus surgery.  Dr. C.S. noted 
that the veteran would benefit from strabismus surgery.  
According to the records from the Children's Associated 
Medical Group, the veteran underwent a right recess-resect 
procedure in March 1999.  The veteran's preoperative and 
postoperative diagnosis was right "exodeviation in someone 
who [had] had previous strabismus surgery."  

The private medical records from Drs. L.L. and E.L. show that 
in April 1994 the veteran was examined for complaints of low 
back pain.  At that time, Dr. L.L. stated that the veteran's 
job entailed various maintenance duties, and that, beginning 
in November 1992, the work also entailed lifting heavy 
baskets of material weighing approximately 90 pounds.  Dr. 
L.L. indicated that, according to the veteran, over a period 
of months, he had noticed the insidious development of pain 
in his lower back, which, by March 1993, had become quite 
disruptive.  Initially, the veteran was seen by company 
doctors, and he was started on various medications and 
exercises including physical therapy.  The veteran reported 
that when the medications and exercises did not help, he 
sought treatment from a chiropractor and found that 
adjustments would give him some relief, but never complete 
resolution.  According to the veteran, although he took three 
months off from work, he still did not experience significant 
relief.  He noted that he returned to work and continued to 
work with pain in his lower back, and that the pain had 
recently spread down into both buttocks, somewhat more to the 
left.  

Physical examination by Dr. L.L. in April 1994 showed the 
veteran's back had no overt deformity, although the veteran 
stood slightly flexed at the waist and tended to resist full 
extension.  The veteran was tender to palpation over the 
spinous processes from L4 to S1, as well as over both 
sacroiliac joints.  Forward flexion was limited to 
approximately 25 to 30 degrees by pain in the lower back.  
Neurologic examination showed that the veteran could heel and 
toe walk well, and showed no overt motor or sensory deficit.  
X-rays were entirely within normal limits, and a magnetic 
resonance imaging (MRI) scan, which had been performed in 
April 1993, was also normal.  The diagnosis was low back pain 
with probable herniated nucleus pulposus, left L5-S1.  

The records also reflect that in May 1994 Dr. L.L. noted that 
the veteran's most recent MRI scan showed what was possibly a 
small synovial cyst at the T-12/L-1 level, but that as far as 
the lower back and areas where the veteran was symptomatic, 
it was virtually within normal limits.  There was some slight 
bulging of the L-4/5 disc, but this was within a normal 
physiologic range and without thecal compression.  

In June 1994 the veteran underwent an examination conducted 
by Dr. E.L.  At that time the veteran stated that he had 
problems with his low back.  Dr. E.L. noted that the veteran 
was apparently diagnosed with a herniated disk at L5-S1 by 
Dr. L.L.  Dr. E.L. reported that the veteran had had two MRIs 
and was about to undergo a myelogram.  According to Dr. E.L., 
both of the veteran's legs were affected with numbness, and 
his knees tended to want to give out.  The veteran related 
his back pain to a job injury because he was lifting loaded 
baskets that weighed approximately 90 pounds.  According to 
the veteran, he had been switched to a desk job, which did 
not seem to help much.  He stated that he took medication for 
his back pain.  

The veteran also stated that he had a lazy right eye which 
was operated on in 1979, but that it was not any better.  
According to the veteran, he wore glasses for distance 
vision.  Examination of the veteran's eyes showed his pupils 
were round, equal, and reactive to light.  There was a mild 
esotropia of the right eye laterally.  Upon physical 
examination of the veteran's back, there was no deformity or 
tenderness.  The pertinent diagnoses were:  (1) myopia, rule 
out cataracts, (2) right eye esotropia, (3) status-post right 
strabismus surgery, and (4) lumbar spine herniated disk, by 
history, with radiculopathy at the L5-S1 level.  According to 
the records, in a follow-up examination dated in July 1994, 
it was noted that the veteran's myelogram was within normal 
limits.  There was possibly some bulging of the L4-5 disk on 
the computed axial tomography (CAT) scan, but that that did 
not impinge the "theca."  The physical examination still 
showed an absent left ankle jerk.  Subjectively, the veteran 
was still symptomatic with prolonged sitting.

A hearing was conducted at the RO in November 2000.  At that 
time, the veteran testified that, although he injured his 
back in a work-related injury following his separation from 
the military, he noted that he originally injured his back 
during service.  The veteran further indicated that he 
underwent surgery for a lazy right eye while he was in the 
military.  He noted that following the surgery he continued 
to suffer from double vision and headaches due to his right 
eye disorder.  According to the veteran, he underwent a 
second right eye surgery after his discharge, but he 
continued to have vision problems in his right eye.  

On remand from the Board, the veteran was scheduled for 
separate examinations related to his eye and back claims.  
The July 2004 eye examiner recorded the veteran's history, 
including the June 1979 in-service eye surgery described as a 
recession of his right lateral rectus muscle, and a similar 
March 1999 (post-service) surgery which also included 
recession of the right medial rectus muscles.  The examiner 
also summarized the other pertinent evidence of record.  He 
reported the details of his refraction examination.  The 
examiner found no injection of either eye.  Conjunctival 
scars from the veteran's strabismus surgery were noted 
nasally and temporally on his right eye.  Pupils were equal, 
round, and reactive normally, directly and indirectly, to 
light.  No afferent papillary defect was detected.  Versions 
were full.  The veteran had bilateral over action of his 
inferior oblique muscles.  Red lens testing did not reveal 
diplopia in any field of gaze.  Near point of convergence was 
remote.  Gross visual fields were full to confrontation in 
all four quadrants of each eye.  A fundus examination was 
difficult because the veteran's eyes were very sensitive to 
the light of the ophthalmoscope.  Macula and vessels were 
within normal limits.  A slit lamp examination revealed clear 
corneas, anterior chambers, and lenses.  Intraocular tensions 
were 23 in each eye.  

The examiner's impressions included:  right amblyopia which 
is, more likely than not, related to his anisometropia; 
alternating exotropia for near more than distance, and a left 
hypertropia at near; bilateral over-action of the inferior 
oblique muscles.  Regarding the opinion that the veteran's 
right amblyopia was more likely than not related to his 
anisometropia, the examiner further elaborated that, if 
amblyopia is treated before the age of nine, the vision can 
often be made to improve.  He further noted that the 
veteran's anisometropia, amblyopia, and intermittent 
exotropia were present when he began active duty.  And he 
noted that, while the veteran's eye problems might cause 
headaches, they would not cause migraine headaches.  The 
examiner also noted that he could not determine whether the 
veteran was experiencing diplopia.  Such a determination 
would require the expertise of a neuro-ophthalmologist, and 
none was available at that VA Medical Center (VAMC).  

Because the opinion provided by the above examiner was 
unclear, the RO asked the VAMC to provide a review opinion.  
Of record is the review opinion of another VA physician, who 
was asked to review the complete record and express an 
opinion as to whether the veteran's residual ocular condition 
was a congenital or developmental problem, and whether in-
service or post-service surgical interventions resulted in 
any aggravation.  In a December 2004 opinion, VA physician 
P.W., M.D., noted that he had reviewed the entire record, and 
opined that it is less likely as not that the veteran's 
visual defects are related to his military service.  In 
support of this conclusion, Dr. P.W. noted that the veteran 
entered service with congenital ocular problems and underwent 
surgical intervention while in service.  Although it did not 
completely correct the defect, he noted there was nothing of 
record to indicate that the initial surgical intervention 
caused any aggravation.  Dr. P.W. spoke with the veteran and 
found that he was currently having problems of blurred vision 
in the right eye, intermittent diplopia, and migraine 
headache type symptoms, all of which had been within the 
preceding six to seven years (since about 1997-1998).  Dr. 
P.W. concluded that it is quite possible that the post-
service intervention may have aggravated the veteran's 
condition.

The July 2004 orthopedic examiner noted the veteran's medical 
history, including the notes in the SMRs regarding in-service 
back strains.  The examiner also noted the veteran's post-
service history of work-related back difficulties.  On 
examination, the examiner found the veteran could flex to 60 
degrees, extend to 20 degrees, rotate 45 degrees left and 
right, and bend laterally 30 degrees to either side.  The 
lumbar spine range of motion and joint function were not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Deep tendon reflexes 
were 2-plus and symmetrical at both the patellar and Achilles 
tendons.  Motor strength was 5/5 in all groups of both lower 
extremities, and sensory examination was non-anatomic in that 
he complained of decreased sensation throughout the entire 
right lower extremity.  There was a negative straight-leg 
raising sign to 80 degrees bilaterally.  

The examiner's diagnoses were:  chronic lumbar strain, 
intermittent, with right lower extremity radicular symptoms, 
and mild functional impairment.  X-rays showed suspect 
transitional lower thoracic vertebra with hypoplastic rib on 
the right, and un-fused apophysis on the left, as well as 
transitional L5.  The thoracic spine was leaning slightly to 
the left; otherwise, the x-rays were normal.

Because the July 2004 orthopedic examiner had not provided an 
opinion as to whether the veteran's in-service thoracic 
sprain was related to his post-service problems, the VAMC was 
asked to provide a review opinion regarding any potential 
relationship.  

The veteran was given a complete re-examination.  The 
examiner noted that he reviewed the veteran's file, and 
reiterated the veteran's medical history regarding the spine.  
The examination provided results similar to the July 2004 
examination, with differences in the range of motion 
findings.  This examiner found painful limitation of all 
motions of the low back, with 10 degrees of extension, 20 
degrees of lateral flexion bilaterally, 10 degrees of lateral 
rotation bilaterally, and forward flexion of 30 degrees.

The examiner noted the veteran's in-service history of back 
strains and his post-service history of work-related back 
injury from lifting heavy baskets.  The examiner opined that 
the veteran currently had significant functional impairment 
in association with activities involving repeated 
bending/heavy lifting types of activities, with weakness and 
fatigability as apparently secondary factors.  The examiner 
opined that, in light of all the evidence of record, 
including the veteran's in-service history and his having not 
indicated on in-service physical examination questionnaires 
that he had recurrent back pain, that the veteran's low back 
condition was not caused by in-service injuries.  While the 
examiner acknowledged that there could be some relationship 
between the veteran's active duty and his current back 
impairment, he specifically opined that it was less likely 
than not that the current impairment was a result of in-
service injuries.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, the opinions of the two December 2004 examiners are 
determinative.  The December 2004 VA physician, Dr. P.W., 
noted that he had reviewed the entire record, and opined that 
it is less likely than not that the veteran's visual defects 
are related to his military service.  In support of this 
conclusion, Dr. P.W. noted that the veteran entered service 
with congenital ocular deficits and underwent surgical 
intervention while in service.  He noted that there was 
nothing of record to suggest that the initial surgical 
intervention caused any aggravation.  Based on the veteran's 
recent experience and symptoms, Dr. P.W. concluded that it 
was quite possible that the post-service intervention (but 
not in-service intervention) may have aggravated the 
veteran's condition. 

The law requires that the Board presume that the veteran was 
in sound condition on entry into service.  38 U.S.C.A. 
§ 1111.  The same law carves out an exception as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  Id.  Here, the Board finds there is 
clear and unmistakable evidence that the veteran's eye 
disorder existed before the veteran entered active service.  
Both in service and after service the veteran has related 
that he has had difficulties with his right eye since the age 
of about 10 years old.  This history has been found by both 
service physicians and VA physicians to be consistent with 
his eye difficulties during and after service.  Additionally, 
the record clearly indicates that there was no worsening 
during service.  In fact, surgical intervention appears to 
have had an ameliorative effect as indicated by the VA 
examiner's opinion and the remainder of the SMRs that show 
less problems at the veteran's separation from service, even 
to the extent that the veteran's eyes were evaluated as 
normal.  This evidence shows clearly and unmistakably that 
the congenital or developmental process existed before 
service and was not aggravated thereby.  The Board finds, 
therefore, that the presumption of soundness is rebutted and 
that the eye problem was not aggravated by service.  Id.

As noted above, the December 2004 orthopedic examiner opined 
that the veteran's low back condition was not caused by 
service-connected injuries.  While the examiner acknowledged 
that there could be some relationship between the veteran's 
active duty and his current back impairment, he specifically 
opined that it was less likely than not that the current 
impairment was a result of in-service injuries.  The 
examiner's opinion was based on a review of the entire record 
and appears to have been supported by the record itself which 
suggests, as the examiner noted, that current low back 
disability is attributable to post-service events, not in-
service ones.  The Board therefore finds this opinion 
persuasive and of more evidentiary weight than the evidence 
that tends to suggest otherwise, such as the evidence showing 
problems in service.  

The only evidence of record supportive of the veteran's claim 
that his current eye disability and spine complaints are 
related to his military service consists of the lay 
statements of the veteran himself.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of his 
eye and spine disabilities, he is not competent to provide 
medical opinion as to their etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra, at 57-58.

III.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003, April 2004, and June 2004.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) reporting the results of the RO's 
reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's SMRs.  The RO 
incorporated into the record the private treatment records 
provided by the veteran and discussed above.  Also as noted 
above, the veteran was afforded a hearing at the RO.  The 
Board notes that the veteran testified that he was seen by a 
chiropractor after service.  There are no records of 
chiropractic treatment of record because, as the veteran 
explained at his hearing, his chiropractor sold his practice 
and left the country, and the veteran had been unable to 
obtain them.  The veteran also requested and was scheduled 
for a hearing at the Board, but did not appear.  

The Board notes that the July 2004 ophthalmology examiner 
recommended that examination by a neuro ophthalmologist would 
be necessary in order to determine whether the veteran is 
experiencing diplopia.  The examiner also noted that there 
was no neuro-ophthalmologist available at that VAMC.  The 
Board notes that there is no record that the veteran was 
subsequently afforded such an examination.  The Board finds, 
however, that an examination for the reason stated is not 
necessary because service connection for the eye disability 
is not dependent on whether the veteran is experiencing a 
certain symptom of esotropia.  (As noted in the discussion 
above, the salient question is whether esotropia itself, or 
the worsening thereof, can be attributed to the veteran's 
military service.)  Given the standard of the regulation, the 
Board finds that VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to service connection for postoperative residuals 
of right eye esotropia and amblyopia is denied.  

Entitlement to service connection for a low back disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


